Citation Nr: 0313641	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  95-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for vision loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1987 to July 1991 
and from March 1992 to July 1992.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1995 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), denying service 
connection for a right ankle disability, right knee 
disability, hearing loss, skin rash, and vision loss.  

A hearing was held at the RO before a VA hearing officer in 
November 1995.  A transcript of the hearing is of record.

In February 2000 and November 2000, the Board issued remands 
for further evidentiary development.  While the case was on 
remand, the RO entered a rating decision in February 2003 
granting service connection for a right ankle disability, 
a right knee disability, and a skin disorder.  The denials of 
service connection for hearing loss and vision loss were 
confirmed and continued.  The case has been returned to the 
Board for continuation of appellate review.  


FINDINGS OF FACT

1.  There is no competent evidence of current hearing loss 
attributable to service.

2.   There is no competent evidence of current vision loss 
attributable to service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).

2.  Vision loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA was 
signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's adjudication of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326  (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.



Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated in March 2001 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  No records from private 
treatment providers have been associated with the claims 
file.  In this regard, the Board notes that the claimant has 
not responded to VA's request that he provide private medical 
records pertaining to the disabilities which are the subjects 
of this appeal.  

Additionally, the claimant was notified of the need for a VA 
examinations, and they were accorded him.  Furthermore, he 
had the opportunity to testify at a hearing.  As well, he was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claims in light of the regulations implementing the VCAA 
would only further delay resolution of the veteran's claim 
with no benefit flowing to the veteran.  Accordingly, the 
Board will address the merits of the claims.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).



Analysis

As to the claim for hearing loss, the record shows the 
veteran was a mortarman during service, and his job's 
responsibilities in that capacity are consistent with his 
November 1995 testimony that he was exposed to noise while in 
service.  But his service medical records are negative for 
complaints of hearing loss, and audiometric testing on 
several occasions during service provided no evidence of 
hearing loss.  Of note, when initially examined in January 
1987 for service entrance, his pure tone thresholds at the 
frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz 
(Hz) were 20, 15, 15, 15, 15 and 25 decibels (dB) in his 
right ear, and at the same frequencies were 15, 0, 5, 5, 0 
and 25 dB in his left ear.  

Other audiologic evaluations also were performed during 
service.  When the veteran was examined in July 1987, pure 
tone thresholds at the frequencies 500, 1000, 2000, 3000, 
4000 and 6000 Hz, were 10, 0, 0, 5, 0 and -5 dB in the right 
ear, and at the same frequencies, were 5, 0, 5, 0, 0 and 10 
in the left ear.  When the veteran was examined in October 
1989, pure tone thresholds at the frequencies 500, 1000, 
2000, 3000, 4000 and 6000 Hz were 15, 10, 5, -5, 5 and 20 dB 
in the right ear, and at the same frequencies, were 10, 0, 5, 
0, 0 and 15 dB in the left ear.

An examination was performed in June 1991 for service 
separation.  Pure tone thresholds at the frequencies 500, 
1000, 2000, 3000, 4000 and 6000  Hz were 
5, 0, -5, -5, 5 and 15 in the right ear, and at the same 
frequencies, were 5, 0, 5, 0, 5 and 20 in the left ear.  

On a VA audiologic examination in September 1993, the year 
following the veteran's second period of service, his pure 
tone thresholds at the frequencies 500, 1000, 2000, 3000 and 
4000 Hz, were 0, 10, 0, 0 and 10 dB in his right ear and, at 
the same frequencies, were 0, 0, 0, 0 and 5 dB in his left 
ear.  Speech recognition ability was 96 percent in the right 
ear and 98 percent in the left ear.  The assessment was that 
hearing sensitivity was within normal limits bilaterally for 
pure tones and that speech recognition scores were excellent 
bilaterally.  On VA audiologic examination in April 1999, 
pure tone thresholds at the frequencies 500, 1000, 2000, 3000 
and 4000 Hz, were 5, 5, 5, 15 and 10 dB in the right ear and, 
at the same frequencies, were 5, 0, 0, 0 and 10 dB in the 
left ear.  Speech recognition ability was 94 percent in the 
right ear and 96 percent in the left ear.  The assessment was 
normal hearing bilaterally for pure tone and speech stimuli.

In the present case, a careful review of the service medical 
records shows that, on a single occasion during the veteran's 
active service, there were findings of pure tone thresholds 
of 25 decibels in each of his ears, indicative of impaired 
hearing.  See, Hensley v. Brown, 5 Vet. App. 155 (1993).  
However, at no other time during service or, more 
importantly, at any time during the several years since have 
there been objective clinical findings confirming he actually 
has a hearing "disability" within the meaning of the 
governing regulation (38 C.F.R. § 3.385).  Consequently, 
since there is no competent evidence of a current disability 
from hearing loss, much less that it is attributable to his 
service in the military, his claim must be denied.  See, 
e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

With respect to the claim for vision loss, the veteran 
testified at his personal hearing in November 1995 that he 
experienced a gradual loss of vision while in service.  
Nevertheless, the record shows no complaints of vision loss 
during service, and no vision loss or eye pathology was noted 
during service, including on an examination in January 1987 
for service entrance when uncorrected visual acuity in each 
eye was 20/20 (i.e., completely normal), and on an 
examination in June 1991 for service separation, when 
uncorrected visual acuity in each eye was again 20/20.  



On a VA eye examination September 1993, the year following 
service, there was again no visual loss, as uncorrected 
visual acuity in each eye was 20/16, and no eye pathology was 
found.  In fact, the veteran then denied eye problems or 
visual loss.  On a VA eye examination in April 1999, the 
veteran again had no deficit of vision, with uncorrected 
bilateral visual acuity of 20/20, and no eye pathology found.  
One assessment was emmetropia.  Nevertheless, another 
assessment was "accommodative insufficiency."

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a 
medical examination to support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, 
the Board remanded this case, in part, in order to obtain 
clarification of the term, "accommodate insufficiency."  

A VA eye examination in August 2001, pursuant to the Board's 
remand, once again demonstrated no loss of vision, with each 
of the veteran's eyes having uncorrected visual acuity of 
20/15 and no eye pathology detected.  Moreover, the examiner 
specifically pointed out that "accommodative insufficiency" 
is not refractive error of the eye; rather, it is subjective 
in nature.  He went on to point out that "accommodative 
insufficiency" may be caused by age (presbyopia), which was 
not the case since the veteran was then 32 years old.  He 
also noted that "accommodative insufficiency" may be due to 
botulism or diphtheria, neither of which condition was 
identified in the veteran's medical records.  It was the 
examiner's conclusion, then, that the veteran's eyes and 
vision were entirely within normal limits.  In sum, there is 
no competent evidence of current disability from vision loss 
attributable to service.  See, e.g., Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board has taken note of the veteran's assertions that he 
has hearing loss and vision loss of service onset.  His 
assertions amount to opinions about matters of medical 
causation.  There is no indication from the record that he 
has medical training or expertise.  As a lay person, he is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

For all the foregoing reasons, the claims for service 
connection for hearing loss and vision loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for hearing loss is denied.

Service connection for vision loss is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

